Citation Nr: 1739135	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-23 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation, to include as due to chemical exposure, for purposes of accrued benefits.

2.  Entitlement to service connection for hypertension, to include as due to chemical exposure, for purposes of accrued benefits.

3.  Entitlement to service connection for cardiovascular disease, to include as due to chemical exposure, for purposes of accrued benefits.

4.  Entitlement to service connection for essential tremors, to include as due to chemical exposure, for purposes of accrued benefits.

5.  Entitlement to service connection for the Veteran's cause of death, to include as due to asbestos and other chemical exposure. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from May 1963 to April 1967.  He died in May 2009.  The appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In connection with this appeal, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 



REMAND

The Board finds that additional development is required before the claims on appeal are decided. 

With regard to the claims of entitlement to service connection for atrial fibrillation, hypertension, cardiovascular disease, and essential tremors; the Board notes that a December 2005 rating decision denied entitlement to service connection for all claims.  In November 2006, the Veteran filed a timely notice of disagreement with that rating decision.  The Veteran was notified that there was a Haas stay pending concerning the issues he raised on appeal because they were claimed as due to herbicide exposure, and that as a result, the appeal must be halted until the pending case was adjudicated.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Veteran later passed away in May 2009 while his appeal was still pending.  In sum, the Veteran filed his timely notice of disagreement before his death and the RO has not issued a statement of the case addressing those claims.  Therefore, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238 (1999). 

With regard to the appellant's claim for service connection for cause of death, a review of the records shows that the Veteran's death certificate lists the immediate cause of death as respiratory failure with antecedent causes listed as congestive heart failure and bacterial endocarditis. 

At her Board hearing, the appellant reported that the Veteran had been treated for respiratory and heart disabilities for many years, including just a few years after his separation from service, and that prior to that, he had been perfectly healthy.  The appellant stated that the Veteran spent most of his service in the boiler room of the naval vessel upon which he served, in direct contact with asbestos and many other potentially harmful chemicals, including but not limited to, lead paint, benzene, mercury, and petroleum oil.  Other evidence of record, including the Veteran's DD Form 214 corroborated his military occupational specialty as well as the length of time he spent aboard the U.S.S. Mahan.  

The appellant also submitted numerous articles speaking to both the chemical protections used by United States Naval vessels at that time, as well as many diseases presumed to be connected to exposure to such chemicals.  Given the medical literal submitted by the appellant, the Board finds that the Veteran's medical records, including his death certificate, indicate a possibility of a relationship between such chemical exposure and later development of certain diseases. 

Therefore, the Board finds that the Veteran's claims file should be forwarded to the VA Medical Center for review and an opinion regarding the etiology of the Veteran's respiratory disability, congestive heart failure, and bacterial endocarditis that ultimately contributed to his death.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the claims of entitlement to service connection for atrial fibrillation, hypertension, cardiovascular disease, and essential tremors for the purposes of accrued benefits.  Notify the appellant of her appeal rights, and that she must perfect a timely appeal to receive appellate review.  If a timely substantive appeal is received, return the case to the Board.

2.  The Veteran's claims file should be forwarded to a VA medical doctor with sufficient expertise to provide an opinion regarding the etiology of the Veteran's respiratory disability, congestive heart failure, and bacterial endocarditis.  The claims file must be made available to, and reviewed in its entirety by the examiner.  

Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disability, congestive heart failure, and/or bacterial endocarditis is etiologically related to any chemical exposure; to specifically include, but not limited to, exposure to asbestos, benzene, lead paint, mercury, and/or petroleum oil.  

In forming the opinion, the examiner should presume that the Veteran was exposed to the above identified chemicals in the course of his duties while in active service.  Further, the examiner is directed to specifically comment on medical literature submitted by the appellant regarding the use of the above noted chemicals aboard U.S. naval vessels, and the resulting health complications of service members who were exposed to such.  

A thorough rationale for any opinions expressed must be provided. 

3.  Confirm that all VA medical opinions provided comport with this remand and undertake any other development warranted.

4.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for a response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




